Citation Nr: 1023263	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  04-38 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from April 198 to April and 
had an earlier four year period of active duty. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In July 2007, the Board remanded the appeal for 
additional development.

For reasons explained below, the Board finds that the 
Veteran's service connected low back disability includes both 
his adverse neurological and musculoskeletal symptomatology. 
Therefore, the Board has recharacterized the issue on appeal 
as it appears on the first page of this decision.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claim for an increased rating for the Veteran's low 
back disorder, the August 1994 rating decision that 
originally rated the Veteran service connected for his low 
back disorder characterized the disorder as a "back 
condition" and rated his disability under the regulations 
pertaining to neurological disorders - 38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

However, the September 2009 VA examiner opined, in substance, 
that the Veteran's lower extremity adverse neurological 
symptomatology was not caused by his in-service low back 
injury.  Moreover, in the December 2009 supplemental 
statement of the case, the RO conceded that the Veteran's low 
back disorder was also ratable as a musculoskeletal disorder 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5239 to 5243 
(2009).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) 
(holding that in cases where the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings).  Furthermore, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

Given the above record, the Board therefore finds that when 
rating the severity of the Veteran's low back disorder VA 
must both consider 38 C.F.R. § 4.124a and 38 C.F.R. § 4.71a.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this regard, since the Veteran filed his claim for an 
increased rating for his low back disorder in January 2003 
the criteria for rating musculoskeletal disabilities under 
38 C.F.R. § 4.71a have changed.  Specifically, the criteria 
for rating all other back disorders except intervertebral 
disc syndrome were amended effective September 26, 2003.  See 
68 Fed. Reg. 51454-56 (Aug. 27, 2003).  Thereafter, 69 Fed. 
Reg. 32449 (June 10, 2004) corrected a clerical error in the 
Federal Register publication of August 27, 2003.  

Given the change in law, VA must consider the old criteria 
for rating all other disabilities of the back for the entire 
period during which the appeal has been pending and consider 
the new criteria for rating all other disabilities of the 
back from September 26, 2003.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  

However, a review of the record on appeal does not reveal 
that the RO has ever provided the Veteran with notice of the 
pre-September 26, 2003, criteria for rating all other back 
disorders except intervertebral disc syndrome or adjudicated 
his claim taking into account this rating criteria.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. §§ 19.29, 19.31 
(2009).  

Therefore, the Board finds that a remand is required to 
provide this notice.  Id; 38 C.F.R. § 19.9 (2009); Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (holding that when the 
Board addresses in its decision a question that has not yet 
been addressed by the RO, the Board must consider whether the 
veteran has been given adequate notice of the need to submit 
evidence or argument on the question, whether he has been 
given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
provided the veteran fulfills the regulatory requirements). 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should provide the Veteran 
with updated Veterans Claims Assistance 
Act of 2000 (VCAA) notice in accordance 
with the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5103, 5103A (West 
2002 & Supp. 2009); and 38 C.F.R. § 3.159 
(2009) which notice must include notice 
of the pre-September 26, 2003, criteria 
for rating all other back disorders 
except intervertebral disc syndrome 
(i.e., 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5295 (2002)).

2.  Thereafter, the RO/AMC should 
readjudicate the claim taking into 
account the pre-September 26, 2003, 
criteria for rating all other back 
disorders except intervertebral disc 
syndrome (i.e., 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (2002)); 
the post-September 26, 2003, criteria for 
rating all back disorders including 
intervertebral disc syndrome (i.e., 
38 C.F.R. § 4.71a, Diagnostic Codes 5239 
to 5243 (2009)); and the criteria for 
rating disabilities of the sciatic nerve 
(i.e., 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009)) as well as whether the 
Veteran is entitled to separate ratings 
for his adverse neurological and 
musculoskeletal disabilities.  Esteban, 
supra.  Such readjudication should also 
take into account whether "staged" 
ratings are appropriate.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

3.  If any of the benefits sought on 
appeal remain denied, the RO/AMC should 
issue a supplemental statement of the 
case which, among other things, provides 
the Veteran with notice of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5295 
(2002).  The Veteran should thereafter be 
provided with an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

